R. M. Maher, J.
(dissenting). I respectfully dissent.
I am of the opinion that the indeterminate sentencing act applies to a repeat offender who has not been charged under the habitual offender statute, People v Redwine, 73 Mich App 83; 250 NW2d 550 (1976), People v Reginald Harris, 80 Mich App 228; 263 NW2d 40 (1977), People v Reese, 83 Mich App 186; 268 NW2d 340 (1978). The sentence imposed on defendant was in violation of the rule set out in People v Tanner, 387 Mich 683; 199 NW2d 202 (1972).